Citation Nr: 1119499	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 shows that the Veteran served on active duty from March 1985 to June 1985, June 1987 to June 1991, January 1993 to April 1993 and December 2001 to October 2001.  The Veteran's service records with the Wyoming Air National Guard show that he had additional active duty service to include from November 3, 2006 to November 19, 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In April 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Cheyenne, Wyoming RO.  A transcript of the hearing is of record.

In November 2009, the Board remanded this matter to the RO to obtain written verification of all of the Veteran's periods of active duty and active duty for training subsequent to March 17, 2006 from the Wyoming Air National Guard or other appropriate sources and to provide the Veteran with a VA examination.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the February 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The evidence is at least in equipoise as to the issue of whether the Veteran's chronic prostatitis had its onset during active military service.




CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, chronic prostatitis was incurred during active military service.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran filed a service connection claim for prostatitis in January 2007.  He contends that he first started having symptoms of prostatitis while on active duty in Puerto Rico in November 2006.  Hearing Transcript at 10.  The symptoms started four days prior to returning home and he sought treatment from a private physician the day after he returned from Puerto Rico.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2002).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As noted above, in order to grant service connection, the evidence of record must indicate that the Veteran has a current diagnosis of the claimed disability.  The medical evidence of record shows that the Veteran has a current diagnosis of chronic prostatitis.  Thus, the Veteran has a current diagnosis of the claimed disability.

With respect to the Veteran's contention that he was on active duty when his symptoms first occurred, the Board observes that the Veteran's DD Form 214 does not show that the Veteran served on active duty from November 2, 2006 to November 19, 2006.  Nonetheless, the Veteran submitted a copy of his October 2006 orders for active duty deployment from November 3, 2006 to November 19, 2006.  Furthermore, in November 2009, the Wyoming Military Department submitted the Veteran's Air National Guard Point Credit Summary records, which show that the Veteran received points for active duty service from November 2, 2006 to November 19, 2006.  Thus, the Board concludes that the Veteran's service records verify that the Veteran served on active duty from November 2, 2006 to November 19, 2006.  

With respect to whether the Veteran's chronic prostatitis was incurred during active military service, the Board observes that there is no medical evidence that the Veteran sought treatment for symptoms of or was diagnosed with prostatitis during active military service.  However, private medical records show that the Veteran sought treatment for lower back pain, bladder pressure, pelvic discomfort and frequent urination the day after he was released from active duty in November 2006.  The physician assistant diagnosed the Veteran with urethritis.  The Veteran sought treatment for these symptoms several times in December 2006 and it was at that time he was diagnosed with prostatitis.  Throughout 2007 the Veteran sought treatment for prostatitis and in January 2008 he was diagnosed with chronic prostatitis.  The medical evidence of record is consistent with the Veteran's testimony and statements that he started having symptoms of prostatitis during active duty and he sought medical treatment the morning after he returned from active duty.   

Furthermore, the evidence of record contains a medical opinion dated in December 2010 by a VA medical examiner that the Veteran's chronic prostatitis more likely than not had its onset during active military service between November 3, 2006 and November 19, 2006.  After reviewing the claims file and evaluating the Veteran, the VA examiner noted that the Veteran's symptom history as reported during the examination is consistent with prostatitis.  She observed that the medical record clearly documents that the Veteran sought treatment for symptoms ultimately diagnosed as acute prostatitis immediately upon return from his deployment to Puerto Rico.  The record also clearly documents that his prostatitis symptoms remitted with treatment and relapsed until they became continuous, supporting the diagnosis of chronic prostatitis.  The examiner explained that prostatitis symptoms are sometimes non-specific and are often confused with other conditions of the male reproductive tract.  She determined that the delay in diagnosis in the Veteran's case was not unusual or atypical.  The Board finds that this opinion is highly probative as the examiner reviewed the claims file and provided a clear rationale for her opinion based on general medical principles and the medical evidence of record.  

Based on the foregoing, the Board finds that the evidence of record is, at the very least, in relative equipoise as to the issue of whether the Veteran's chronic prostatitis is related to his period of active duty in November 2006.  Resolving all doubt in favor of the Veteran, the Board concludes that entitlement to service connection for chronic prostatitis is warranted.   See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for chronic prostatitis is granted. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


